                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 RICHARD BRIGGS,                                                   Civil Action No.
                                                                18-16773 (RBK) (AMD)
                 Plaintiff,

         v.                                                    OPINION AND ORDER

 PATROLMAN BECKER, et al.,

                 Defendants.


       Before the Court are Plaintiff’s requests to reopen this case and to appoint counsel. (ECF

No. 9). On May 8, 2019, the Court dismissed the Complaint without prejudice for failure to state

a claim. (ECF Nos. 7, 8). In the interests of justice, the Court provided Plaintiff with an opportunity

to move to reopen this case. (ECF No. 8).

       Thereafter, Plaintiff filed the instant request to reopen, without filing a motion, brief in

support thereof, and proposed amended complaint, in violation of the Court’s earlier Order,

Federal Rule of Civil Procedure 15, and Local Rules 7.1(d)(1) and 7.1(f). Accordingly, the Court

will deny Plaintiff’s request to reopen this case. If Plaintiff wishes to proceed in this case, he must

file a comprehensive proposed amended complaint, along with a motion to amend, and a brief in

support of his motion, that specifically address the deficiencies in Plaintiff’s initial Complaint, as

stated in the Court’s earlier Opinion.

       With regard Plaintiff’s request to appoint counsel, our jurisprudence provides the Court

with broad discretion in determining whether to request representation for an indigent civil litigant

notwithstanding the fact that indigent civil litigants “have no statutory right to appointed counsel.”

Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993), cert. denied, 510 U.S. 1196 (1994). In evaluating
a motion seeking appointment of counsel, a court must first determine whether a plaintiff’s claims

have arguable merit. Id. at 155.

          If a court finds that a plaintiff’s claims have merit, the court should consider the following

non-exclusive factors: 1) the plaintiff’s ability to present his or her own case; 2) the complexity of

the legal issues; 3) the degree to which factual investigation will be necessary and the ability of

the plaintiff to pursue such investigation; 4) the amount a case is likely to turn on credibility

determinations; 5) whether the case will require the testimony of expert witnesses; and 6) whether

the plaintiff can attain and afford counsel on her own behalf. See id. at 155–57.

          As discussed above, Plaintiff’s initial Complaint failed to state a claim entitling him to

relief, and there are no active complaints in this matter. As such, the Court must deny his motion

to appoint pro bono counsel.

          THEREFORE, it is on this 30th day of September 2019;

          ORDERED that the Clerk of the Court shall REOPEN this matter solely so that the Court

may consider Plaintiff’s requests to reopen and to appoint pro bono counsel (ECF No. 9); and it is

further

          ORDERED that Plaintiff’s requests to reopen and to appoint pro bono counsel (ECF No.

9) are DENIED WITHOUT PREJUDICE; and it is further

          ORDERED that if Plaintiff wishes to reopen this case, he must submit a comprehensive

proposed amended complaint, along with a motion to amend, and a brief in support of his motion,

within forty-five (45) days of this Order; and it is further

          ORDERED that the Clerk of the Court shall once again CLOSE this case; and it is further




                                                    2
       ORDERED that the Clerk of the Court shall serve Plaintiff with a copy of this Opinion

and Order via regular U.S. mail.



                                                 s/Robert B. Kugler
                                                 ROBERT B. KUGLER
                                                 United States District Judge




                                             3
